In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
              ___________________________
                   No. 02-22-00298-CV
              ___________________________

IN RE DEBRA DALTON, INDIVIDUALLY AND AS INDEPENDENT
ADMINISTRATOR OF THE ESTATE OF MARGARET COBB, Relator




                      Original Proceeding
         442nd District Court of Denton County, Texas
                 Trial Court No. 20-7018-442


             Before Walker, Kerr, and Womack, JJ.
              Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency relief are denied.

                                                    Per Curiam

Delivered: August 30, 2022




                                          2